EXHIBIT 10.2

MENTOR CORPORATION

AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN

1.                    PURPOSE OF PLAN

The purpose of this Mentor Corporation Amended and Restated 2005 Long-Term
Incentive Plan (this "Plan") of Mentor Corporation, a Minnesota corporation (the
"Corporation"), is to promote the success of the Corporation and to increase
shareholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.  

2.                    ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An "Eligible Person" is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation's eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the "Securities Act"), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation's
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a "participant") may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
"Subsidiary" means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and "Board" means the Board of Directors of the
Corporation.

3.                    PLAN ADMINISTRATION

3.1                 The Administrator. This Plan shall be administered by and
all awards under this Plan shall be authorized by the Administrator. The
"Administrator" means the Board or one or more committees appointed by the Board
or another committee (within its delegated authority) to administer all or
certain aspects of this Plan. Any such committee shall be comprised solely of
one or more directors or such number of directors as may be required under
applicable law. A committee may delegate some or all of its authority to another
committee so constituted. The Board or a committee comprised solely of directors
may also delegate, to the extent permitted by applicable law, to one or more
officers of the Corporation, its powers under this Plan (a) to designate the
officers and employees of the Corporation and its Subsidiaries who will receive
grants of awards under this Plan, and (b) to determine the number of shares
subject to, and the other terms and conditions of, such awards. The Board may
delegate different levels of authority to different committees with
administrative and grant authority under this Plan. Unless otherwise provided in
the Bylaws of the Corporation or the applicable charter of any Administrator:
(a) a majority of the members of the acting Administrator shall constitute a
quorum, and (b) the vote of a majority of the members present assuming the
presence of a quorum or the unanimous written consent of the members of the
Administrator shall constitute action by the acting Administrator.

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the "Code"), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under Rule
16b-3 promulgated under the Exchange Act). To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).

 

1

--------------------------------------------------------------------------------


3.2                 Powers of the Administrator. Subject to the express
provisions of this Plan, the Administrator is authorized and empowered to do all
things necessary or desirable in connection with the authorization of awards and
the administration of this Plan (in the case of a committee or delegation to one
or more officers, within the authority delegated to that committee or
person(s)), including, without limitation, the authority to:

(a)                 determine eligibility and, from among those persons
determined to be eligible, the particular Eligible Persons who will receive an
award under this Plan;

(b)                 grant awards to Eligible Persons, determine the price at
which securities will be offered or awarded and the number of securities to be
offered or awarded to any of such persons, determine the other specific terms
and conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance targets, and establish
the events of termination or reversion of such awards;

(c)                 approve the forms of award agreements (which need not be
identical either as to type of award or among participants);

(d)                 construe and interpret this Plan and any agreements defining
the rights and obligations of the Corporation, its Subsidiaries, and
participants under this Plan, further define the terms used in this Plan, and
prescribe, amend and rescind rules and regulations relating to the
administration of this Plan or the awards granted under this Plan;

(e)                 cancel, modify, or waive the Corporation's rights with
respect to, or modify, discontinue, suspend, or terminate any or all outstanding
awards, subject to any required consent under Section 8.6.5;

(f)                  accelerate or extend the vesting or exercisability or
extend the term of any or all such outstanding awards (in the case of options,
within the maximum ten-year term of such awards) in such circumstances as the
Administrator may deem appropriate (including, without limitation, in connection
with a termination of employment or services or other events of a personal
nature) subject to any required consent under Section 8.6.5;

(g)                 adjust the number of shares of Common Stock subject to any
award, adjust the price of any or all outstanding awards or otherwise change
previously imposed terms and conditions, in such circumstances as the
Administrator may deem appropriate, in each case subject to Sections 4 and 8.6,
and provided that in no case (except due to an adjustment contemplated by
Section 7 or any repricing that may be approved by shareholders) shall such an
adjustment constitute a repricing (by amendment, cancellation and regrant,
exchange or other means) of the per share exercise price of any option;

(h)                 determine the date of grant of an award, which may be a
designated date after but not before the date of the Administrator's action
(unless otherwise designated by the Administrator, the date of grant of an award
shall be the date upon which the Administrator took the action granting an
award);

(i)                   determine whether, and the extent to which, adjustments
are required pursuant to Section 7 hereof and authorize the termination,
conversion, substitution or succession of awards upon the occurrence of an event
of the type described in Section 7;

(j)                   acquire or settle (subject to Sections 7 and 8.6) rights
under awards in cash, stock of equivalent value, or other consideration; and

(k)                 determine the fair market value of the Common Stock or
awards under this Plan from time to time and/or the manner in which such value
will be determined.

2

--------------------------------------------------------------------------------


3.3                 Binding Determinations. Any action taken by, or inaction of,
the Corporation, any Subsidiary, or the Administrator relating or pursuant to
this Plan and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys' fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

3.4                 Reliance on Experts. In making any determination or in
taking or not taking any action under this Plan, the Board or a committee, as
the case may be, may obtain and may rely upon the advice of experts, including
employees and professional advisors to the Corporation. No director, officer or
agent of the Corporation or any of its Subsidiaries shall be liable for any such
action or determination taken or made or omitted in good faith.

3.5                 Delegation. The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or any of its Subsidiaries or to third parties.

4.                    SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

4.1                 Shares Available. Subject to the provisions of Section 7.1,
the capital stock that may be delivered under this Plan shall be shares of the
Corporation's authorized but unissued Common Stock and any shares of its Common
Stock held as treasury shares. For purposes of this Plan, "Common Stock" shall
mean the common stock of the Corporation and such other securities or property
as may become the subject of awards under this Plan, or may become subject to
such awards, pursuant to an adjustment made under Section 7.1.

4.2                 Share Limits. The maximum number of shares of Common Stock
that may be delivered pursuant to awards granted to Eligible Persons under this
Plan is 10,100,000 shares (the "Share Limit"). The following limits also apply
with respect to awards granted under this Plan:

(a)                 The maximum number of shares of Common Stock that may be
delivered pursuant to options qualified as incentive stock options granted under
this Plan is 8,500,000 shares.

(b)                 The maximum number of shares of Common Stock subject to
options that are granted during any fiscal year to any individual under this
Plan is 500,000 shares.

(c)                 The maximum number of shares of Common Stock subject to all
awards that are granted during any fiscal year to any individual under this Plan
is 500,000 shares. This limit does not apply, however, to shares delivered in
respect of compensation earned but deferred.

(d)                 In no event will greater than ten percent (10%) of the total
shares of Common Stock available for award grant purposes under this Plan be
used for purposes of granting certain "Special Full-Value Awards" referred to in
Section 5.1.4.

(e)                 Additional limits with respect to Performance-Based Awards
are set forth in Section 5.2.3.

(f)                  In no event will greater than thirty-five percent (35%) of
the 2,500,000 increase in the total shares of Common Stock available for award
grant purposes under this Plan effected pursuant to this amendment and
restatement of the Plan be used for purposes of granting awards other than
options and stock appreciation rights. 

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

3

--------------------------------------------------------------------------------


4.3                 Awards Settled in Cash, Reissue of Awards and Shares. To the
extent that an award is settled in cash or a form other than shares of Common
Stock, the shares that would have been delivered had there been no such cash or
other settlement shall not be counted against the shares available for issuance
under this Plan. In the event that shares of Common Stock are delivered in
respect of a dividend equivalent right, only the actual number of shares
delivered with respect to the award shall be counted against the share limits of
this Plan. To the extent that shares of Common Stock are delivered pursuant to
the exercise of a stock option, the number of underlying shares as to which the
exercise related shall be counted against the applicable share limits under
Section 4.2, as opposed to only counting the shares actually issued. Shares that
are subject to or underlie awards which expire or for any reason are cancelled
or terminated, are forfeited, fail to vest, or for any other reason are not paid
or delivered under this Plan shall again be available for subsequent awards
under this Plan. Refer to Section 8.10 for application of the foregoing share
limits with respect to assumed awards. The foregoing adjustments to the share
limits of this Plan are subject to any applicable limitations under Section
162(m) of the Code with respect to awards intended as performance-based
compensation thereunder.

4.4                 Reservation of Shares; No Fractional Shares; Minimum Issue.
The Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation's obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash). No fractional shares shall be
delivered under this Plan. The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan. No fewer than 100
shares may be purchased on exercise of any award (or, in the case of stock
purchase rights, no fewer than 100 rights may be exercised at any one time)
unless the total number purchased or exercised is the total number at the time
available for purchase or exercise under the award.

5.                    AWARDS

5.1                 Type and Form of Awards. The Administrator shall determine
the type or types of award(s) to be made to each selected Eligible Person.
Awards may be granted singly, in combination or in tandem. Awards also may be
made in combination or in tandem with, in replacement of, as alternatives to, or
as the payment form for grants or rights under any other employee or
compensation plan of the Corporation or one of its Subsidiaries. The types of
awards that may be granted under this Plan are:

5.1.1            Stock Options. A stock option is the grant of a right to
purchase a specified number of shares of Common Stock during a specified period
as determined by the Administrator. An option may be intended as an incentive
stock option within the meaning of Section 422 of the Code (an "ISO") or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option, except in
the case of a stock option granted retroactively in tandem with or as a
substitution for another award, the per share exercise price may be no lower
than the fair market value of a share of Common Stock on the date such other
award was granted (to the extent consistent with Sections 422 and 424 of the
Code in the case of options intended as incentive stock options). When an option
is exercised, the exercise price for the shares to be purchased shall be paid in
full in cash or such other method permitted by the Administrator consistent with
Section 5.5.

5.1.2            Additional Rules Applicable to ISOs. To the extent that the
aggregate fair market value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first become exercisable by a
participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified stock options. In reducing the number
of options treated as ISOs to meet the $100,000 limit, the most recently granted
options shall be reduced first. To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
ISO. ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term "subsidiary" is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question). There shall be imposed in any award agreement
relating to ISOs such other terms and conditions as from time to time are
required in order that the option be an "incentive stock option" as that term is
defined in Section 422 of the Code. No ISO may be granted to any person who, at
the time the option is granted, owns (or is deemed to own under Section 424(d)
of the Code) shares of outstanding Common Stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation, unless
the exercise price of such option is at least 110% of the fair market value of
the stock subject to the option and such option by its terms is not exercisable
after the expiration of five years from the date such option is granted.

4

--------------------------------------------------------------------------------


5.1.3            Other Awards. The other types of awards that may be granted
under this Plan include: (a) stock bonuses, restricted stock, performance stock,
stock units, phantom stock, dividend equivalents, or similar rights to purchase
or acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards granted
consistent with Section 5.2 below.

5.1.4            Minimum Vesting Requirements. Except for any accelerated
vesting required or permitted pursuant to Section 7 and except as otherwise
provided in the following provisions of this Section 5.1.4, and subject to such
additional vesting requirements or conditions as the Administrator may establish
with respect to the award, each award granted under this Plan that is a
Full-Value Award (as defined below) and payable in shares of Common Stock shall
be subject to the following minimum vesting requirements: (a) if the award
includes a performance-based vesting condition, the award shall not vest earlier
than the first anniversary of the date of grant of the award and vesting shall
occur only if the award holder is employed by, a director of, or otherwise
providing services to the Corporation or one of its Subsidiaries on such vesting
date; and (b) if the award does not include a performance-based vesting
condition, the award shall not vest more rapidly than in monthly installments
over the three-year period immediately following the date of grant of the award
and vesting of any vesting installment of the award shall occur only if the
award holder is employed by, a director of, or otherwise providing services to
the Corporation or one of its Subsidiaries on the date such installment is
scheduled to vest; provided that the Administrator may accelerate or provide in
the applicable award agreement for the accelerated vesting of any Full-Value
Award in connection with (i) a change in control of the award holder's employer
(or a parent thereof) or of the reportable segment of the Corporation that
employs the award holder, (ii) subject to the provisions of Section 7.2, the
termination of the award holder's employment (but not including a termination of
employment by the award holder's employer for cause), or (iii) as consideration
or partial consideration for a release by the award holder of pending or
threatened claims against the Corporation, the award holder's employer, or any
of their respective officers, directors or other affiliates (regardless of
whether the release is given in connection with a termination of employment by
the award holder's employer for cause or other circumstances). The Administrator
may, however, accelerate or provide in the applicable award agreement for the
accelerated vesting of any Full-Value Award in circumstances not contemplated by
the preceding sentence, and/or provide for a vesting schedule that is shorter
than the minimum schedule contemplated by the preceding sentence, in such
circumstances as the Administrator may deem appropriate; provided, however, that
the portion of any such Full-Value Award that vests earlier than the minimum
vesting dates that would be applicable pursuant to the minimum vesting
requirements of the preceding sentence (or, as to any accelerated vesting,
provides for accelerated vesting other than in the circumstances contemplated by
the preceding sentence) shall count against the applicable share limits of
Section 4.2 as a Special Full-Value Award.  For purposes of this Plan, a
"Full-Value Award" means any award under this Plan that is neither: (1) a
delivery of shares in respect of compensation earned but deferred nor (2) a
stock option.

5.2                 Section 162(m) Performance-Based Awards. Without limiting
the generality of the foregoing, any of the types of awards listed in Section
5.1.3 above may be, and options granted with an exercise price not less than the
fair market value of a share of Common Stock at the date of grant ("Qualifying
Options") typically will be, granted as awards intended to satisfy the
requirements for "performance-based compensation" within the meaning of Section
162(m) of the Code ("Performance-Based Awards"). The grant, vesting,
exercisability or payment of Performance-Based Awards may depend (or, in the
case of Qualifying Options, may also depend) on the degree of achievement of one
or more performance goals relative to a pre-established targeted level or level
using one or more of the Business Criteria set forth below (on an absolute or
relative basis) for the Corporation on a consolidated basis or for one or more
of the Corporation's subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Any Qualifying Option shall be subject only to the
requirements of Sections 5.2.1 and 5.2.3 in order for such award to satisfy the
requirements for "performance-based compensation" under Section 162(m) of the
Code. Any other Performance-Based Award shall be subject to all of the following
provisions of this Section 5.2.

5.2.1            Class; Administrator. The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.

 

5

--------------------------------------------------------------------------------


5.2.2            Performance Goals. The specific performance goals for
Performance-Based Awards (other than Qualifying Options) shall be, on an
absolute or relative basis, established based on one or more of the following
business criteria ("Business Criteria") as selected by the Administrator in its
sole discretion: earnings per share, cash flow (which means cash and cash
equivalents derived from either net cash flow from operations or net cash flow
from operations, financing and investing activities), total shareholder return,
gross revenue, revenue growth, operating income (before or after taxes), net
earnings (before or after interest, taxes, depreciation and/or amortization),
return on equity or on assets or on net investment, cost containment or
reduction, or any combination thereof. These terms are used as applied under
generally accepted accounting principles or in the financial reporting of the
Corporation or of its Subsidiaries. To qualify awards as performance-based under
Section 162(m), the applicable Business Criterion (or Business Criteria, as the
case may be) and specific performance goal or goals ("targets") must be
established and approved by the Administrator during the first 90 days of the
performance period (and, in the case of performance periods of less than one
year, in no event after 25% or more of the performance period has elapsed) and
while performance relating to such target(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code. Performance targets shall be
adjusted to mitigate the unbudgeted impact of material, unusual or nonrecurring
gains and losses, accounting changes or other extraordinary events not foreseen
at the time the targets were set unless the Administrator provides otherwise at
the time of establishing the targets. The applicable performance measurement
period may not be less than three months nor more than 10 years.

5.2.3            Form of Payment; Maximum Performance-Based Award. Grants or
awards under this Section 5.2 may be paid in cash or shares of Common Stock or
any combination thereof. Grants of Qualifying Options to any one participant in
any one fiscal year shall be subject to the limit set forth in Section 4.2(b).
The maximum number of shares of Common Stock which may be delivered pursuant to
Performance-Based Awards (other than Qualifying Options and other than cash
awards covered by the following sentence) that are granted to any one
participant in any one fiscal year shall not exceed 100,000 shares, either
individually or in the aggregate, subject to adjustment as provided in Section
7.1. In addition, the aggregate amount of compensation to be paid to any one
participant in respect of all Performance-Based Awards payable only in cash and
not related to shares of Common Stock and granted to that participant in any one
fiscal year shall not exceed $1,000,000. Awards that are cancelled during the
year shall be counted against these limits to the extent permitted by Section
162(m) of the Code.

5.2.4            Certification of Payment. Before any Performance-Based Award
under this Section 5.2 (other than Qualifying Options) is paid and to the extent
required to qualify the award as performance-based compensation within the
meaning of Section 162(m) of the Code, the Administrator must certify in writing
that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.

5.2.5            Reservation of Discretion. The Administrator will have the
discretion to determine the restrictions or other limitations of the individual
awards granted under this Section 5.2 including the authority to reduce awards,
payouts or vesting or to pay no awards, in its sole discretion, if the
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.

5.2.6            Expiration of Grant Authority. As required pursuant to Section
162(m) of the Code and the regulations promulgated thereunder, the
Administrator's authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than Qualifying Options) shall terminate upon the first meeting of the
Corporation's shareholders that occurs in the fifth year following the year in
which the Corporation's shareholders first approve this restated Plan.

5.3                 Award Agreements. Each award shall be evidenced by a written
award agreement in the form approved by the Administrator and executed on behalf
of the Corporation and, if required by the Administrator, executed by the
recipient of the award. The Administrator may authorize any officer of the
Corporation (other than the particular award recipient) to execute any or all
award agreements on behalf of the Corporation. The award agreement shall set
forth the material terms and conditions of the award as established by the
Administrator consistent with the express limitations of this Plan.

5.4                 Deferrals and Settlements. Payment of awards may be in the
form of cash, Common Stock, other awards or combinations thereof as the
Administrator shall determine, and with such restrictions as it may impose. The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan. The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.

6

--------------------------------------------------------------------------------


5.5                 Consideration for Common Stock or Awards. The purchase price
for any award granted under this Plan or the Common Stock to be delivered
pursuant to an award, as applicable, may be paid by means of any lawful
consideration as determined by the Administrator, including, without limitation,
one or a combination of the following methods:

•         services rendered by the recipient of such award;

•         cash, check payable to the order of the Corporation, or electronic
funds transfer;

•         notice and third party payment in such manner as may be authorized by
the Administrator;

•         the delivery of previously owned shares of Common Stock;

•         by a reduction in the number of shares otherwise deliverable pursuant
to the award; or

•         subject to such procedures as the Administrator may adopt, pursuant to
a "cashless exercise" with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. In the event that the
Administrator allows a participant to exercise an award by delivering shares of
Common Stock previously owned by such participant and unless otherwise expressly
provided by the Administrator, any shares delivered which were initially
acquired by the participant from the Corporation (upon exercise of a stock
option or otherwise) must have been owned by the participant at least six months
as of the date of delivery. Shares of Common Stock used to satisfy the exercise
price of an option shall be valued at their fair market value on the date of
exercise. The Corporation will not be obligated to deliver any shares unless and
until it receives full payment of the exercise or purchase price therefor and
any related withholding obligations under Section 8.5 and any other conditions
to exercise or purchase have been satisfied. Unless otherwise expressly provided
in the applicable award agreement, the Administrator may at any time eliminate
or limit a participant's ability to pay the purchase or exercise price of any
award or shares by any method other than cash payment to the Corporation.

5.6                 Definition of Fair Market Value. For purposes of this Plan,
"fair market value" shall mean, unless otherwise determined or provided by the
Administrator in the circumstances, the closing price for a share of Common
Stock as reported on the composite tape for securities listed in the New York
Stock Exchange (the "Exchange") for the date in question or, if no sales of
Common Stock were made on the Exchange on that date, the closing price for a
share of Common Stock as reported on said composite tape for the next preceding
day on which sales of Common Stock were made on the Exchange. The Administrator
may, however, provide with respect to one or more awards that the fair market
value shall equal the last closing price for a share of Common Stock as reported
on the composite tape for securities listed on the Exchange available on the
date in question or the average of the high and low trading prices of a share of
Common Stock as reported on the composite tape for securities listed on the
Exchange for the date in question or the most recent trading day. If the Common
Stock is no longer listed or is no longer actively traded on the Exchange as of
the applicable date, the fair market value of the Common Stock shall be the
value as reasonably determined by the Administrator for purposes of the award in
the circumstances. The Administrator also may adopt a different methodology for
determining fair market value with respect to one or more awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular award(s) (for example, and without
limitation, the Administrator may provide that fair market value for purposes of
one or more awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).

5.7                 Transfer Restrictions.

5.7.1            Limitations on Exercise and Transfer. Unless otherwise
expressly provided in (or pursuant to) this Section 5.7, by applicable law and
by the award agreement, as the same may be amended, (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.

7

--------------------------------------------------------------------------------


5.7.2            Exceptions. The Administrator may permit awards to be exercised
by and paid to, or otherwise transferred to, other persons or entities pursuant
to such conditions and procedures, including limitations on subsequent
transfers, as the Administrator may, in its sole discretion, establish in
writing. Any permitted transfer shall be subject to compliance with applicable
federal and state securities laws and shall not be a transfer for value (other
than nominal consideration, settlement of marital property rights, or for
interests in an entity in which more than fifty percent of the voting interests
are held by the Eligible Person or by the Eligible Person's family members).

5.7.3            Further Exceptions to Limits on Transfer. The exercise and
transfer restrictions in Section 5.7.1 shall not apply to:

(a)                 transfers to the Corporation,

(b)                 the designation of a beneficiary to receive benefits in the
event of the participant's death or, if the participant has died, transfers to
or exercise by the participant's beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

(c)                 subject to any applicable limitations on ISOs, transfers to
a family member (or former family member) pursuant to a domestic relations order
if approved or ratified by the Administrator,

(d)                 if the participant has suffered a disability, permitted
transfers or exercises on behalf of the participant by his or her legal
representative, or

(e)                 the authorization by the Administrator of "cashless
exercise" procedures with third parties who provide financing for the purpose of
(or who otherwise facilitate) the exercise of awards consistent with applicable
laws and the express authorization of the Administrator.

5.8                 International Awards. One or more awards may be granted to
Eligible Persons who provide services to the Corporation or one of its
Subsidiaries outside of the United States. Any awards granted to such persons
may be granted pursuant to the terms and conditions of any applicable sub-plans,
if any, appended to this Plan and approved by the Administrator.

6.                    EFFECT OF TERMINATION OF SERVICE ON AWARDS

6.1                 General. Subject to Section 7.2, the Administrator shall
establish the effect of a termination of employment or service on the rights and
benefits under each award under this Plan and in so doing may make distinctions
based upon, inter alia, the cause of termination and type of award. If the
participant is not an employee of the Corporation or one of its Subsidiaries and
provides other services to the Corporation or one of its Subsidiaries, the
Administrator shall be the sole judge for purposes of this Plan (unless a
contract or the award otherwise provides) of whether the participant continues
to render services to the Corporation or one of its Subsidiaries and the date,
if any, upon which such services shall be deemed to have terminated.

6.2                 Events Not Deemed Terminations of Service. Unless the
express policy of the Corporation or one of its Subsidiaries, or the
Administrator, otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or (c)
any other leave of absence authorized by the Corporation or one of its
Subsidiaries, or the Administrator; provided that unless reemployment upon the
expiration of such leave is guaranteed by contract or law, such leave is for a
period of not more than 90 days. In the case of any employee of the Corporation
or one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of the term set forth in
the award agreement.

6.3                 Effect of Change of Subsidiary Status. For purposes of this
Plan and any award, if an entity ceases to be a Subsidiary of the Corporation a
termination of employment or service shall be deemed to have occurred with
respect to each Eligible Person in respect of such Subsidiary who does not
continue as an Eligible Person in respect of another entity within the
Corporation or another Subsidiary that continues as such after giving effect to
the transaction or other event giving rise to the change in status.

8

--------------------------------------------------------------------------------


7.                    ADJUSTMENTS; ACCELERATION

7.1                 Adjustments. Upon or in contemplation of: any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend) or reverse stock split ("stock split"); any merger,
combination, consolidation, or other reorganization; any spin-off, split-up, or
similar extraordinary dividend distribution in respect of the Common Stock
(whether in the form of securities or property); any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of all or
substantially all the business or assets of the Corporation as an entirety; then
the Administrator shall, in such manner, to such extent (if any) and at such
time as it deems appropriate and equitable in the circumstances:

(a)                 proportionately adjust any or all of (1) the number and type
of shares of Common Stock (or other securities) that thereafter may be made the
subject of awards (including the specific share limits, maximums and numbers of
shares set forth elsewhere in this Plan), (2) the number, amount and type of
shares of Common Stock (or other securities or property) subject to any or all
outstanding awards, (3) the grant, purchase, or exercise price of any or all
outstanding awards, (4) the securities, cash or other property deliverable upon
exercise or payment of any outstanding awards, or (5) (subject to Section
8.8.3(a)) the performance standards applicable to any outstanding awards, or

(b)                 make provision for a cash payment or for the assumption,
substitution or exchange of any or all outstanding share-based awards or the
cash, securities or property deliverable to the holder of any or all outstanding
share-based awards, based upon the distribution or consideration payable to
holders of the Common Stock upon or in respect of such event.

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, but without limitation on other methodologies, may base such
settlement solely upon the excess if any of the per share amount payable upon or
in respect of such event over the exercise price of the award. With respect to
any award of an ISO, the Administrator may make such an adjustment that causes
the option to cease to qualify as an ISO without the consent of the affected
participant.

In any of such events, the Administrator may take such action prior to such
event to the extent that the Administrator deems the action necessary to permit
the participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
shareholders generally. In the case of any stock split or reverse stock split,
if no action is taken by the Administrator, the proportionate adjustments
contemplated by clause (a) above shall nevertheless be made.

7.2                 Automatic Acceleration of Awards.

(a)                 Transactions. Upon a dissolution of the Corporation or other
event described in Section 7.1 that the Corporation does not survive (or does
not survive as a public company in respect of its Common Stock), then each
then-outstanding option shall become fully vested, all shares of restricted
stock then outstanding shall fully vest free of restrictions, and each other
award granted under this Plan that is then outstanding shall become payable to
the holder of such award; provided that such acceleration provision shall not
apply, unless otherwise expressly provided by the Administrator, with respect to
any award to the extent that the Administrator has made a provision for the
substitution, assumption, exchange or other continuation or settlement of the
award, or the award would otherwise continue in accordance with its terms, in
the circumstances.

(b)                 Death. Effective September 17, 2007 with respect to then
outstanding awards and with respect to future awards (except to the extent the
Administrator provides otherwise in the applicable award agreement), upon the
termination of a participant's employment or other service to the Corporation or
one of its Subsidiaries due to the participant's death, the participant's then
outstanding awards shall become fully vested and exercisable upon the
participant's death.  Such awards may be exercised for a period of one year
after the termination of employment or other service (subject to the terms of
the award). 

(c)                 Disability.  Effective September 15, 2008 with respect to
then outstanding awards and with respect to future awards (except to the extent
the Administrator provides otherwise in the applicable award agreement), upon
termination of a participant's employment or other service to the Corporation or
one of its Subsidiaries due to the participant's permanent disability, the
participant's then outstanding awards shall become fully vested and exercisable
upon the termination of employment or other service.  Such awards may be
exercised for a period of one year after the termination of employment or other
service (subject to the terms of the award). 

9

--------------------------------------------------------------------------------


(d)                 Retirement.  Effective September 15, 2008 with respect to
then outstanding awards and with respect to future awards (except to the extent
the Administrator provides otherwise in the applicable award agreement), upon
termination of a participant's employment or other service to the Corporation or
one of its Subsidiaries following (i) completion of a non-employee director's
fifth full term of service as a director or (ii) completion of ten full years of
employment or other service to the Corporation or one of its Subsidiaries and
the attainment of age 62, then such participant's then outstanding awards shall
become fully vested and exercisable upon the termination of employment or other
service.  Such awards may be exercised for a period of one year after the
termination of employment or other service (subject to the terms of the award). 

7.3                 Possible Acceleration of Awards. Without limiting Section
7.2, in the event of a Change in Control Event (as defined below), the
Administrator may, in its discretion, provide that any outstanding option shall
become fully vested, that any share of restricted stock then outstanding shall
fully vest free of restrictions, and that any other award granted under this
Plan that is then outstanding shall be payable to the holder of such award. The
Administrator may take such action with respect to all awards then outstanding
or only with respect to certain specific awards identified by the Administrator
in the circumstances. For purposes of this Plan, "Change in Control Event" means
any of the following:

(a)                 The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a "Person")) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 20% of either (1) the then-outstanding shares of
common stock of the Corporation (the "Outstanding Company Common Stock") or (2)
the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); provided, however, that, for purposes
of this clause (a), the following acquisitions shall not constitute a Change in
Control Event; (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any affiliate
of the Corporation or a successor, or (D) any acquisition by any entity pursuant
to a transaction that complies with Sections (c)(1), (2) and (3) below;

(b)                 Individuals who, as of the Effective Date, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Corporation's shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c)                 Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the
Corporation or any of its Subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Corporation, or the acquisition of assets
or stock of another entity by the Corporation or any of its Subsidiaries (each,
a "Business Combination"), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation's assets directly or through one or more subsidiaries (a "Parent"))
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent or
any employee benefit plan (or related trust) of the Corporation or such entity
resulting from such Business Combination or Parent) beneficially owns, directly
or indirectly, more than 20% of, respectively, the then-outstanding shares of
common stock of the entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership in excess of 20% existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or

10

--------------------------------------------------------------------------------


(d)                 Approval by the shareholders of the Corporation of a
complete liquidation or dissolution of the Corporation other than in the context
of a transaction that does not constitute a Change in Control Event under clause
(c) above.

7.4                 Early Termination of Awards. Any award that has been
accelerated as required or contemplated by Section 7.2(a) or 7.3 (or would have
been so accelerated but for Section 7.5, 7.6 or 7.7) shall terminate upon the
related event referred to in Section 7.2(a) or 7.3, as applicable, subject to
any provision that has been expressly made by the Administrator, through a plan
of reorganization or otherwise, for the survival, substitution, assumption,
exchange or other continuation or settlement of such award and provided that, in
the case of options that will not survive, be substituted for, assumed,
exchanged, or otherwise continued or settled in the transaction, the holder of
such award shall be given reasonable advance notice of the impending termination
and a reasonable opportunity to exercise his or her outstanding options in
accordance with their terms before the termination of such awards (except that
in no case shall more than ten days' notice of accelerated vesting and the
impending termination be required and any acceleration may be made contingent
upon the actual occurrence of the event).

7.5                 Other Acceleration Rules. Any acceleration of awards
pursuant to this Section 7 shall comply with applicable legal requirements and,
if necessary to accomplish the purposes of the acceleration or if the
circumstances require, may be deemed by the Administrator to occur a limited
period of time not greater than 30 days before the event. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
an award if an event giving rise to an acceleration does not occur. The
Administrator may override the provisions of Section 7.2, 7.3, 7.4 and/or 7.6 by
express provision in the award agreement and may accord any Eligible Person a
right to refuse any acceleration, whether pursuant to the award agreement or
otherwise, in such circumstances as the Administrator may approve. The portion
of any ISO accelerated in connection with a Change in Control Event or any other
action permitted hereunder shall remain exercisable as an ISO only to the extent
the applicable $100,000 limitation on ISOs is not exceeded. To the extent
exceeded, the accelerated portion of the option shall be exercisable as a
nonqualified stock option under the Code.

7.6                 Possible Rescission of Acceleration. If the vesting of an
award has been accelerated expressly in anticipation of an event or upon
shareholder approval of an event and the Administrator later determines that the
event will not occur, the Administrator may rescind the effect of the
acceleration as to any then outstanding and unexercised or otherwise unvested
awards.

7.7                 Golden Parachute Limitation. Notwithstanding anything else
contained in this Section 7 to the contrary, in no event shall an award be
accelerated under this Plan to an extent or in a manner which would not be fully
deductible by the Corporation or one of its Subsidiaries for federal income tax
purposes because of Section 280G of the Code, nor shall any payment hereunder be
accelerated to the extent any portion of such accelerated payment would not be
deductible by the Corporation or one of its Subsidiaries because of Section 280G
of the Code. If a participant would be entitled to benefits or payments
hereunder and under any other plan or program that would constitute "parachute
payments" as defined in Section 280G of the Code, then the participant may by
written notice to the Corporation designate the order in which such parachute
payments will be reduced or modified so that the Corporation or one of its
Subsidiaries is not denied federal income tax deductions for any "parachute
payments" because of Section 280G of the Code. Notwithstanding the foregoing, if
a participant is a party to an employment or other agreement with the
Corporation or one of its Subsidiaries, or is a participant in a severance
program sponsored by the Corporation or one of its Subsidiaries, that contains
express provisions regarding Section 280G and/or Section 4999 of the Code (or
any similar successor provision), the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to any awards held by that participant (for example, and without
limitation, a participant may be a party to an employment agreement with the
Corporation or one of its Subsidiaries that provides for a "gross-up" as opposed
to a "cut-back" in the event that the Section 280G thresholds are reached or
exceeded in connection with a change in control and, in such event, the Section
280G and/or Section 4999 provisions of such employment agreement shall control
as to any awards held by that participant).

8.                    OTHER PROVISIONS

8.1                 Compliance with Laws. This Plan, the granting and vesting of
awards under this Plan, the offer, issuance and delivery of shares of Common
Stock, the acceptance of promissory notes and/or the payment of money under this
Plan or under awards are subject to compliance with all applicable federal and
state laws, rules and regulations (including but not limited to state and
federal securities law, federal margin requirements) and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Corporation, be necessary or advisable in connection therewith.
The person acquiring any securities under this Plan will, if requested by the
Corporation or one of its Subsidiaries, provide such assurances and
representations to the Corporation or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

11

--------------------------------------------------------------------------------


8.2                 No Rights to Award. No person shall have any claim or rights
to be granted an award (or additional awards, as the case may be) under this
Plan, subject to any express contractual rights (set forth in a document other
than this Plan) to the contrary.

8.3                 No Employment/Service Contract. Nothing contained in this
Plan (or in any other documents under this Plan or in any award) shall confer
upon any Eligible Person or other participant any right to continue in the
employ or other service of the Corporation or one of its Subsidiaries,
constitute any contract or agreement of employment or other service or affect an
employee's status as an employee at will, nor shall interfere in any way with
the right of the Corporation or one of its Subsidiaries to change a person's
compensation or other benefits, or to terminate his or her employment or other
service, with or without cause. Nothing in this Section 8.3, however, is
intended to adversely affect any express independent right of such person under
a separate employment or service contract other than an award agreement.

8.4                 Plan Not Funded. Awards payable under this Plan shall be
payable in shares or from the general assets of the Corporation, and no special
or separate reserve, fund or deposit shall be made to assure payment of such
awards. No participant, beneficiary or other person shall have any right, title
or interest in any fund or in any specific asset (including shares of Common
Stock, except as expressly otherwise provided) of the Corporation or one of its
Subsidiaries by reason of any award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries and any participant, beneficiary or other
person. To the extent that a participant, beneficiary or other person acquires a
right to receive payment pursuant to any award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

8.5                 Tax Withholding. Upon any exercise, vesting, or payment of
any award or upon the disposition of shares of Common Stock acquired pursuant to
the exercise of an ISO prior to satisfaction of the holding period requirements
of Section 422 of the Code, the Corporation or one of its Subsidiaries shall
have the right at its option to:

(a)                 require the participant (or the participant's personal
representative or beneficiary, as the case may be) to pay or provide for payment
of at least the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such award event or
payment; or

(b)                 deduct from any amount otherwise payable in cash to the
participant (or the participant's personal representative or beneficiary, as the
case may be) the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator's
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.

8.6                 Effective Date, Termination and Suspension, Amendments.

8.6.1            Effective Date. This Plan is effective as of July 25, 2005, the
date of its approval by the Board (the "Effective Date"). This Plan shall be
submitted for and subject to shareholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board, this Plan
shall terminate at the close of business on the day before the tenth anniversary
of the Effective Date. After the termination of this Plan either upon such
stated expiration date or its earlier termination by the Board, no additional
awards may be granted under this Plan, but previously granted awards (and the
authority of the Administrator with respect thereto, including the authority to
amend such awards) shall remain outstanding in accordance with their applicable
terms and conditions and the terms and conditions of this Plan.

12

--------------------------------------------------------------------------------


8.6.2            Board Authorization. The Board may, at any time, terminate or,
from time to time, amend, modify or suspend this Plan, in whole or in part. No
awards may be granted during any period that the Board suspends this Plan.

8.6.3            Shareholder Approval. An amendment to this Plan shall be
subject to shareholder approval: (a) to the extent then required by applicable
law or any applicable listing agency or required under Section 162, 422 or 424
of the Code to preserve the intended tax consequences of this Plan, (b) if
shareholder approval for the amendment is otherwise deemed necessary or
advisable by the Board or (c) if the amendment increases the Share Limit set
forth in Section 4.2.

8.6.4            Amendments to Awards. Without limiting any other express
authority of the Administrator under (but subject to) the express limits of this
Plan, the Administrator by agreement or resolution may waive conditions of or
limitations on awards to participants that the Administrator in the prior
exercise of its discretion has imposed, without the consent of a participant,
and (subject to the requirements of Sections 3.2 and 8.6.5) may make other
changes to the terms and conditions of awards. Any amendment or other action
that would constitute a repricing of an award is subject to the limitations set
forth in Section 3.2(g).

8.6.5            Limitations on Amendments to Plan and Awards. No amendment,
suspension or termination of this Plan or amendment of any outstanding award
agreement shall, without written consent of the participant, affect in any
manner materially adverse to the participant any rights or benefits of the
participant or obligations of the Corporation under any award granted under this
Plan prior to the effective date of such change. Changes, settlements and other
actions contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

8.7                 Privileges of Stock Ownership. Except as otherwise expressly
authorized by the Administrator or this Plan, a participant shall not be
entitled to any privilege of stock ownership as to any shares of Common Stock
not actually delivered to and held of record by the participant. No adjustment
will be made for dividends or other rights as a shareholder for which a record
date is prior to such date of delivery.

8.8                 Governing Law; Construction; Severability.

8.8.1            Choice of Law. This Plan, the awards, all documents evidencing
awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Minnesota.

8.8.2            Severability. If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

8.8.3            Plan Construction.

(a)                 Rule 16b-3. It is the intent of the Corporation that the
awards and transactions permitted by awards be interpreted in a manner that, in
the case of participants who are or may be subject to Section 16 of the Exchange
Act, qualify, to the maximum extent compatible with the express terms of the
award, for exemption from matching liability under Rule 16b-3 promulgated under
the Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.

(b)                 Section 162(m). Awards under Section 5.1.3 to persons
described in Section 5.2 that are either granted or become vested, exercisable
or payable based on attainment of one or more performance goals related to the
Business Criteria, as well as Qualifying Options granted to persons described in
Section 5.2, that are approved by a committee composed solely of two or more
outside directors (as this requirement is applied under Section 162(m) of the
Code) shall be deemed to be intended as performance-based compensation within
the meaning of Section 162(m) of the Code unless such committee provides
otherwise at the time of grant of the award. It is the further intent of the
Corporation that (to the extent the Corporation or one of its Subsidiaries or
awards under this Plan may be or become subject to limitations on deductibility
under Section 162(m) of the Code) any such awards and any other
Performance-Based Awards under Section 5.2 that are granted to or held by a
person subject to Section 162(m) will qualify as performance-based compensation
or otherwise be exempt from deductibility limitations under Section 162(m).

 

13

--------------------------------------------------------------------------------


8.9                 Captions. Captions and headings are given to the sections
and subsections of this Plan solely as a convenience to facilitate reference.
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of this Plan or any provision thereof.

8.10              Stock-Based Awards in Substitution for Stock Options or Awards
Granted by Other Corporation. Awards may be granted to Eligible Persons in
substitution for or in connection with an assumption of employee stock options,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity. The awards so granted need not comply with other specific
terms of this Plan, provided the awards reflect only adjustments giving effect
to the assumption or substitution consistent with the conversion applicable to
the Common Stock in the transaction and any change in the issuer of the
security. Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.

8.11              Non-Exclusivity of Plan. Nothing in this Plan shall limit or
be deemed to limit the authority of the Board or the Administrator to grant
awards or authorize any other compensation, with or without reference to the
Common Stock, under any other plan or authority.

8.12              No Corporate Action Restriction. The existence of this Plan,
the award agreements and the awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

8.13              Other Company Benefit and Compensation Programs. Payments and
other benefits received by a participant under an award made pursuant to this
Plan shall not be deemed a part of a participant's compensation for purposes of
the determination of benefits under any other employee welfare or benefit plans
or arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

 

14

--------------------------------------------------------------------------------